Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8 are pending and under consideration.
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 refers to the “reducing or restoring cell damage of claim 3.” However, claim 3 lacks antecedent basis for this phrase.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method promoting cell fusion by administering to a subject, a cell expressing on its surface hemagglutinin and F (HN/F) whereby the HN/F supports fusion of the administered cell with a cell of the subject, thereby transferring proteins between the administered cell to the cell of the subject, does not reasonably provide enablement for reducing cell damage or treating any neurodegenerative disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

	The nature of the invention relates to fusion of cells by expressing viral HN and F proteins which, in nature, enable viruses to bind and fuse with cells.  In the instant invention, nucleic acids encoding these proteins are introduced into cells to render them fusogenic.		
	Claim 1 is drawn to a method of reducing cell damage by administering stem or progenitor cells transformed with a vector (interpreted as a nucleic acid) comprising genes encoding HN and F proteins to a subject. Claim 8 is drawn to a method for treating any neurodegenerative disease using the same method as claim 1, administering stem or progenitor cells transformed with a vector comprising genes encoding HN and F protein to a subject. 
	The specification provides working examples supporting the expression of HN and F in mammalian cells to induce cell fusion.  Following cell fusion, proteins from one cell can affect gene expression in the nucleus of the other cell, the cells having fused.  Important relevant working examples are summarized below:
	Example 1-Mouse neural stem cells, NSC34, were treated with thapsigargin (TGN) causing the cells to enter apoptosis.  The apoptosing NSCs were then fused with human MSCs using sendai virus (known to aid cell fusion).   Annexin V, a marker of cell death correlated with unfused cells, indicating the fusion of the apoptosing NSCs with MSCs lead to reduction this singular marker of apoptosis. While HN/F is not used to induce fusion, this example shows that proteins from a human stem cell can reduce annexin V expression in the mouse cell.
Example 4 teaches the fusion of mNSC (NSC34) with hMSC by expressing HN and F in the MSCs. Example 6 teaches the fusion of hMSC expressing HN/F with thapsigargin treated mouse NSC34 cells leads to expression of 5 repair genes (MSH2, NONO, HMGB1, PCNA and DDB1) in fused cells whereas they are decreased in dying mouse NSCs. It is noted that the specification fails to support if these genes are human or mouse and does not provide a hMSC control for comparison.  Thus, it cannot be determined if the mouse repair genes are increased in expression level or if these repair gene levels are the human genes expressed in the hMSCs and no increase is actually observed, instead the human repair gene products are just added to the mouse NSC. 
Example 7 teaches fusion of human HeLa cells expressing HN/F to mouse N2A supporting that the efficacy of cell fusion using HN/F in mammalian cells is not limited to MSCs and NSC34 cells. Example 8 looks at the mechanism behind the increase in DDB-1 (repair gene) in fused cells. The DDB-1 promoter has a binding motif for the transcription factor TDP-43. Cells overexpressing TDP-43 were found to have increased DDB1 expression. Fused mouse N2A/human HeLa cells, fused with sendai (not HN/F), showed increased mouse DDB1 expression and the occupancy of TDP-43 in the mDDB1 promoter region was increased by 4 times. TDP-43 was also observed to be trafficked from the human HeLa cell to the nucleus of the mouse cell upon cell fusion.  While these examples support increased expression of certain repair genes in fused cells, it fails to support that any cell damage was actually reduced.
	In general, claims 1 and 8 fail to require any effect from the method steps. Carrying out the methods with no effect fails to have an enabled use. In other words, administering a vector wherein the vector does not have an effect is not useful to the skilled artisan. 
	The specification teaches that cells expressing HN and F are stem cells with cellular proteins that are beneficial to the cells with which they fuse. Claim 1 merely requires administering a cell expressing HN and F to a subject and does not recite what cells are to be targeted or whether the targeted cells are the cells where reduced damage will occur. The specification fails to support that expression of HN and F reduces cell damage. It appears, given the guidance in the specification, cell damage would be reduced when a damaged cell fuses with a cell expressing HN and F and when the cell expressing HN and F comprises factors that lead to expression of cellular repair genes. 
	Claim 1 is broadly drawn to reducing nerve cell damage. The specification teaches treating cells, in vitro, wherein apoptosis has been artificially induced in cells using thapsigargin. Thapsigargin has a highly specific mechanism of action.  It inhibits sarco/endoplasmic reticulum Ca2+ ATPase, leading to apoptosis (Doan, Steroids, 2015, 97:2-7; IDS). The specification teaches that fusion of thapsigargin treated cells with mesenchymal stem cells leads to induction of some cellular repair genes such as DDB1 in the thapsigargin treated cells. DDB1 promotes DNA repair (Lovejoy, 2006, Molecular and Cellular Biology, 26:7977-7990; IDS). Thapsigargin, however, is not taught to induce DNA damage. Thus, the induction of DNA repair genes does not necessarily correlate with the reduced cell damage recited in the preamble of claim 1.  Furthermore, the induction of 3 repair genes as supported by the specification fails to support that cell damage was repaired. Moreover, “cell damage” is more broad than inducing DNA damage or inducing apoptosis. Supported by Damjanov, there are multiple causes of cell injury and the effects of cell injury do not always lead to apoptosis (Damjanov, 2009, Pathology Secrets, Chapter 1, Cell Pathology, pages 7-18; IDS). Thus claims 1-8 are overly broad in failing to recite a route of delivery, a cellular target, the type of cell damage and an effect. 
	The specification also provides 2 in vivo examples. Example 9 is relevant to claim 8, which is drawn to treatment of any neurodegenerative disease. Example 9 utilizes a mouse SOD mutant model of ALS. Example 9 has three experimental groups, treatment with saline (negative control), treatment with human MSCs and treatment with fusogenic hMSCs (HN/F). The results show that mice treated with the fusogenic hMSCs perform better than control mice in the rotorod test. 
In general, claim 8 fails to require any treatment effect and is so broad as to encompass any treatment of any neurological disease, using fusogenic cells expressing HN/F. The specification fails to discuss how the cells were administered to treat an ALS model. Given the diverse etiologies of the multitude of neurodegenerative disease and neurological diseases encompassed by the claims and the support in the specification of only improved rotorod results in a single mouse model of ALS following the administration of fusogenic MSCs via an unknown route, the specification fails to support the treatment of any neurodegenerative and neurological diseases as claimed. 
Example 9 also teaches treatment of mdx mice, which are a model of Duchenne muscular dystrophy.  Here, MSCs or fusogenic HN/F-MSCs were introduced into mdx mice through intra-spinal cord injection and at 15 weeks post-injection both MSCs and fusogenic MSCs were found in the skeletal muscle. The specification states that after 15 weeks, the human dystrophin expression was significantly increased in the fusogenic hMSC treated animals. However, the figures are not clear and it cannot be determined what this increase was relative to.  It is not clear if non-fusogenic hMSC fused to mouse cells to some degree nor is it clear if those cells express dystrophin. It appears the specification is implying that the human MSCs are induced to express dystrophin following fusion to mdx mouse muscle cells. If this is the case, it fails to support treatment of DMD and, further, this result fails to support                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         that any other degenerative muscular disease or muscular disease could be treated by the method. Additionally, the cells appear to reach the muscle when injected into the spinal cord. It is not known how to administer cells to treat neural disease.
Therefore, given the breadth of the claims, the state of the art and the level of guidance in the specification, it would require undue experimentation to carry out the methods as claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (2012; IDS) in view of Lee (May 12, 2015; IDS).
Claim 1 is drawn to a method for treating nerve cell damage comprising administering a stem cell transformed with a vector (interpreted as a nucleic acid) comprising genes encoding HN and F protein to a subject. Claim 8 is drawn to a method for treating neurodegenerative disease using the same methodology recited in claim 1.
Diaz teaches that administration of mouse bone marrow stem cells (adult stem cells; claim 7) to pcd mice (allogeneic, claim 6) that exhibit purkinje cell degeneration (nerve cell damage/degeneration as recited in claims 1 and 8), leading to fusion of the BMSCs with  Purkinje neurons. In the discussion, Diaz discusses how fusion of BMSCs can release antiapoptotic and other therapeutic proteins from the BMSC into the neural cells (page 1600, col. 2 and references therein). Diaz does not teach improving cell fusion by expressing HN/F in the MSCs.
However, Lee teaches expression of HN/F in MSCs enhances fusion with neurons. Lee also teaches that cell fusion can have restorative effects following tissue damage. 
It would have been obvious at the time of filing to use the methods of Lee to increase fusion of MSCs with the neural cells as taught by Diaz to arrive at the invention as claimed. One would have been motivated to make such a combination because Diaz taught that damaged neural cells benefitted from increased fusion and Lee taught the use of the viral binding and fusion proteins enhanced fusion of MSCs to other cells. One would have had a reasonable expectation of success as Lee taught expression of HN/F on cells increased fusion by 3.5 fold. 


Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (2012; IDS) in view of Lee (May 12, 2015; IDS) as applied to claims 1 and 6-8 above, and further in view of Bossart  (2013, Viral Entry into Host Cells edited by Stefan Pöhlmann and Graham Simmons. ©2013 Landes Bioscience and Springer Science+Business Media., pages 1-34; IDS)
Diaz and Lee meet the limitations of claim 1 as set forth above. Lee is silent with regard to the source of HN and F. Neither reference taught use of HN and F proteins derived from sendai, HIV, influenza or VSV as recited in claim 2. However, Bossart teaches the role of HN and F in viral entry through fusion of the viral envelope with the cell membrane for the family paramyxoviridae, which includes measles as well as the viruses recited in claim 2. 
Thus, it would have been obvious to use any of the paramyovirus species HN and F fusion proteins as a source of the fusogenic proteins taught by Lee. One would have been motivated to do so as Bossart taught the specific viruses as members of a broader genus that use the HN and F proteins to aid in fusion. Thus, it would be obvious to substitute any one for the other with a reasonable expectation of success. 

Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (2012; IDS) in view of Lee (May 12, 2015; IDS) as applied to claims 1 and 6-8 above, and further in view of Wang (2014, Discov Med, 18:67-77; IDS).
Diaz and Lee meet the limitations of claim 1 as set forth above. Lee was silent with regard to the vector (claims 3-4) for transfer of genes encoding HN and F. 
However, Wang taught that human viral vectors are commonly used for gene delivery due to their superior gene transfer efficiency. Wang taught that pathogenic viruses, including human immunodeficiency virus (HIV), are among the most widely used vectors in gene therapy. Most of the viral genes are replaced with a gene cassette while retaining signal sequences that are essential for in vitro replication and packaging in producer cell lines formulate the common theme of viral vector genome engineering. Vectors based on adenovirus (AdV), adeno-associated virus (AAV) and herpes simplex virus (HSV) are among the most widely used viral vectors in current gene therapy studies, and are more advanced in clinical translation than other types of viral vectors. 
Thus, it would have been obvious to use any of the lentiviral vectors (claims 3-4) taught by Wang to arrive at the invention as claimed. One would have been motivated to do so as Wang taught the advantages of using viruses as gene delivery vectors in place of plasmids. Thus, it would be obvious to substitute any one of the recited viral vectors for a plasmid vector with a reasonable expectation of success. 

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (2012; IDS) in view of Lee (May 12, 2015; IDS) as applied to claims 1 and 6-8 above, and further in view of Matsuura (2013, The Cerebellum, 13:323-330).
Diaz and Lee meet the limitations of claim 1 as set forth above. Diaz taught that administration of mouse bone marrow stem cells to pcd mice that exhibit purkinje cell degeneration leads to fusion of the BMSCs with Purkinje neurons. Lee taught increasing fusion of MSCs with neural cells by expression HN/F in MSCs. Neither reference taught application of the method to the neurodegenerative disease listed in claim 5. 
However, Matsuura taught that cerebellar pathology in spinocerebllar ataxia (claim 5) was ameliorated by fusion of affected cells with MSCs.
Thus, it would have been obvious at the time of filing, to apply the method of Lee regarding increasing cell fusion of MSCs with neural cells by expressing HN/F in the MSCs to the spinocerebellar ataxia model of Matsuura. One would have been motivated to make such a combination as Lee taught enhanced cells fusion of MSCs with neural cells when HN/F was expressed in the MSCs. One would have had a reasonable expectation of success in carrying out the combination as Matsuura found fusion of MSCs with neurons ameliorates symptoms of spinocerebellar ataxia in disease model mice. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/358,774 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because reference claims are encompassed in the scope of instant claims 1 and 8. While the preambles differ (neural vs. muscular disease) the specific methodology of the administering step in the reference application renders the instant generic claimed step to be obvious. The reference claim recites a symptom of weakness of muscles which is a species specific to the genus of neurodegenerative disease. Dependent claims are identical in the applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,077,207. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are encompassed in the scope of instant claims 1 and 8. While the preambles differ (neural vs. muscular disease) the specific methodology of the administering step in the patented claims renders the instant generic claimed step to be obvious. The patented claim recites a muscular disease; however neuromuscular disease can lead to the instant claimed nerve cell damage. Dependent claims are identical in the applications.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632